Dismissed and Memorandum Opinion filed February 28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00155-CV
                                    ____________

                         REGINALD PETTEWAY, Appellant

                                            V.

             TEXAS DOW EMPLOYEE’S CREDIT UNION, Appellee


         On Appeal from the County Court at Law No. 4 and Probate Court
                             Brazoria County, Texas
                         Trial Court Cause No. CI044286



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed December 1, 2010. The clerk’s record
was filed April 7, 2011. No reporter’s record or brief was filed.

      On January 5, 2012, this court issued an order stating that unless appellant
submitted a brief on or before January 25, 2012, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                           2